Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 have been examined and rejected. This Office action is responsive to the RCE filed on 09/27/2022, which has been entered in the above identified application.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 10 and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1, 10, and 19 of patent 10621063. 
10324586
16846207
1. A method comprising: 
tracking, via a computing device, a first plurality of events of a first computing entity and a second plurality of events from a second computing entity, the first plurality of events and the second plurality of events tracked from at least one of a structured log file or a stream of event data from each of the first computing entity and the 
second computing entity;  

identifying event types for the first plurality of 
events and the second plurality of events to yield identified event types;  















identifying relationships between the first plurality of events and the second 
plurality of events across the first computing entity and the second computing 
entity to yield identified relationships, the identified relationships based on 
the identified event types for the first plurality of events and the second 
plurality of events; and 

generating a sequence diagram of the first plurality 
of events and the second plurality of events, the sequence diagram including visual indications of the identified event types and the identified relationships based on the identified event types, the visual indications 
including a connection line between a pair of events, the pair of events including a first event of the first plurality of events and a second event of the second plurality of events, the first plurality of events arranged via a first linear arrangement, the second plurality of events arranged via a second 
linear arrangement extending parallel to the first linear arrangement of the 
first plurality of events. 
 

1. A method comprising:
identifying, using a software tool configured to enable tracking and visualization of network flows in a computer system, a plurality of event types for a plurality of events, wherein the plurality of events are tracked from a plurality of structured log files from one or more hardware and software components of the computer system, wherein the identifying is based on at least file names with which each of the plurality of event are stored in the plurality of structured log files and without a priori knowledge regarding the plurality of event types; identifying relationships between the plurality of events; and 



generating a sequence diagram including visual indications positioned between respective ones of the plurality of events to illustrate a respective relationship of the relationships between the respective ones of the plurality of events.




Although the claims at issue are not identical, they are not patentable distinct from each other because Claims 1, 10 and 19 of application 16846207 are obvious over Claims 1, 10, and 19 of patent 10621063.
Patent 10621063 does not teach:
identifying, using a software tool configured to enable tracking and visualization of network flows in a computer system, a plurality of event types for a plurality of events, wherein the plurality of events are tracked from a plurality of structured log files from one or more hardware and software components of the computer system, wherein the identifying is based on at least file names with which each of the plurality of event are stored in the plurality of structured log files and without a priori knowledge regarding the plurality of event types.
Puri teaches:
Identifying (paragraph [0034], To provide for process mining in a distributed environment, a plurality of the master directed graph generation modules 102 may be used to read portions of one or more of the log files 104), using a software tool configured to enable tracking and visualization of network flows in a computer system (paragraph [0002], Enterprise environments typically generate log files to record a variety of activities; Log content analytics (LCA) is the application of analytics and semantic technologies to consume and analyze heterogeneous computer-generated log files to discover and extract relevant insights in a rationalized and structured form; paragraph [0080], FIG. 11 shows a computer system 1100 that may be used with the examples described herein), a plurality of event types for a plurality of events, wherein the plurality of events are tracked from a plurality of structured log files from one or more hardware and software components of the computer system (paragraph [0034], For a distributed environment, each of the master directed graph generation modules 102 may receive streamed log trace information and deconstruct the information into a rationalized internal form for association with other related trace events according to a feature set including, for example, unique identifiers, time stamps, and trace event categories for the incoming log file data 106; event categories is the event types from the log files), wherein the identifying is based on at least file with which each of the plurality of event are stored in the plurality of structured log files (paragraph [0018], Data present in the contents of log files may be characterized by log traces with unique identifiers, time-stamps, events, and actions) and without a priori knowledge regarding the plurality of event types (paragraph [0021], an incoming directed graph generation module may evaluate incoming computer-generated log file data to create an incoming directed graph that specifies unknown events and transitions between the unknown events; unknown events is that the user does not have a prior knowledge for event type).
Since 10621063 teaches a method of generating an event diagram based on log file based events, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate log files with file names, as taught by Puri, as the prior arts are in the same application field of event log analysis, and Puri further teaches log files with file names. By incorporating Puri into 10621063 would improve the integrity of 10621063 by allowing to consume and analyze heterogeneous computer-generated log files to discover and extract relevant insights in a rationalized and structured form (Puri, paragraph [0002]).

Therefore, Claims 1, 10 and 19 of application 16846207 are rejected on the ground of an non-statutory obvious-type double patenting as being unpatentable over Claims 1, 10, and 19 of patent 10621063.

For the dependent claims of application 16846207:
Claim 2 of application 16846207 is obvious over Claim 1 and 2 of patent 10621063 by reciting the plurality of events are associated with a plurality of entities, and the plurality of entities include at least one of a state machine, a thread, or a logical entity.

Claim 4 of application 16846207 is obvious over Claim 4 of patent 10621063 by reciting selecting different icons for different ones of the plurality of events from an event directory based on the event types.

Claim 5 of application 16846207 is obvious over Claim 5 of patent 10621063 by reciting the different icons are selected from an event-specific event directory.

Claim 6 of application 16846207 is obvious over Claim 6 of patent 10621063 by reciting receiving user input to switch from a first icon set to a second icon set.

Claim 7 of application 16846207 is obvious over Claim 7 of patent 10621063 by reciting rendering at least a portion of the sequence diagram on a display, and presenting controls on the display to visually navigate within the sequence diagram.

Claim 8 of application 16846207 is obvious over Claim 8 of patent 10621063 by reciting identifying a region of interest within the sequence diagram, and highlighting the region of interest with a visual indicator.

Claim 9 of application 16846207 is obvious over Claim 9 of patent 10621063 by reciting the region of interest is identified based on at least one of an input, a profile, and/or data contained in a file associated with plurality of events.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 10, and 19 have been amended. The 101 rejections to claims 1- 2, 10-11, and 19 are withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 recites “the identifying is based on at least file names with which each of the plurality of event are stored in the plurality of structured log files and without a priori knowledge regarding the plurality of event types”, wherein the meaning of how to identify event type based on log file name is vague and unclear. The basic idea of the invention is to identify events by types included in log files, and correlate the identified events. Examiner could not get the interpretation from specification paragraph [0016] and [0019].  A log file with file name are interpreted from paragraph [0019]. 
For examination purpose, examiner consider the element “the identifying is based on at least file names with which each of the plurality of event are stored in the plurality of structured log files and without a priori knowledge regarding the plurality of event types”, and “log files with file names”.
Claims 2-9, 11-18, and 20 are rejected for failing to cure the deficiency from their respective parent claim by dependency.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective fiRakowg date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-12, and 19 are rejected under AIA  35 U.S.C §103 as being unpatentable over Puri et al. (US 20150106324 A1, hereinafter Puri) in view of NOSE et al. (US 20140013317 A1, hereinafter NOSE).


As to independent claims 1, 10, and 19, Puri teaches a method (paragraph [0019], a method for contextual graph matching based anomaly detection are disclosed herein) comprising: 
Identifying (paragraph [0034], To provide for process mining in a distributed environment, a plurality of the master directed graph generation modules 102 may be used to read portions of one or more of the log files 104), using a software tool configured to enable tracking and visualization of network flows in a computer system (paragraph [0002], Enterprise environments typically generate log files to record a variety of activities; Log content analytics (LCA) is the application of analytics and semantic technologies to consume and analyze heterogeneous computer-generated log files to discover and extract relevant insights in a rationalized and structured form; paragraph [0080], FIG. 11 shows a computer system 1100 that may be used with the examples described herein; Log content analytics (LCA) is the software tool), a plurality of event types for a plurality of events, wherein the plurality of events are tracked from a plurality of structured log files from one or more hardware and software components of the computer system (paragraph [0034], For a distributed environment, each of the master directed graph generation modules 102 may receive streamed log trace information and deconstruct the information into a rationalized internal form for association with other related trace events according to a feature set including, for example, unique identifiers, time stamps, and trace event categories for the incoming log file data 106; event categories is the event types from the log files), wherein the identifying is based on at least file with which each of the plurality of event are stored in the plurality of structured log files (paragraph [0018], Data present in the contents of log files may be characterized by log traces with unique identifiers, time-stamps, events, and actions) and without a priori knowledge regarding the plurality of event types (paragraph [0021], an incoming directed graph generation module may evaluate incoming computer-generated log file data to create an incoming directed graph that specifies unknown events and transitions between the unknown events; unknown events is that the user does not have a prior knowledge for event type);
identifying relationships between the plurality of events (paragraph [0034], As each trace event is extracted from a log trace, the trace event may be correlated against previously mined and known trace events using its feature set, and ordered temporally to create a unique sequence of trace events); and 
generating a sequence diagram including visual indications positioned between respective ones of the plurality of events to illustrate a respective relationship of the relationships between the respective ones of the plurality of events (Fig. 2, paragraph [0029], The system 100 may include a master directed graph generation module 102 to receive log files 104, and evaluate log file data 106 of the log files 104 to generate a master directed graph 108 (e.g., see FIG. 2) with labels, weights, and start-stop nodes; paragraph [0034], This may be performed for every incoming log trace and subsequent extracted trace events to create multiple trace event sequences. Once the entire set of trace event sequences have been mined from the log files 104, or a portion of the log files 104, a Bayesian network may be constructed from the aggregate view of all trace sequences to generate the master directed graph 108).
Puri does not teach:
log files with file names.
NOSE teaches:
log files with file names (paragraph [0111], If, instead, the specified type of the log is the text file type (Text file at S106), the function definition unit 33 accepts a specification of a name of a log file that allows to determine execution of the function (S109). The function definition unit 33 also accepts a string for recognizing the start of execution of the function on the log and a string for recognizing the end of execution of the function on the log (S110 and S111). The event log file name accepted here corresponds to the "output log file" illustrated in FIG. 3).
Since Puri teaches a method of generating an event diagram based on log file based events, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate log files with file names, as taught by NOSE, as the prior arts are in the same application field of event log analysis, and NOSE further teaches log files with file names. By incorporating NOSE into Puri would improve the integrity of Puri by allowing to determine execution of the function (NOSE, paragraph [0111]).

As to dependent claims 2 and 11, the rejection of claim 1 is incorporated. Puri further teaches the method of claim 1, wherein, the plurality of events are associated with a plurality of entities, and the plurality of entities include at least one of a state machine, a thread, or a logical entity (paragraph [0029], The master directed graph 108 may specify known events and transitions between the known events, or alternatively, frequencies of state transitions within the master directed graph 108. An event may be defined as an occurrence of significance in the log file data 106, and a state may be defined as a condition related to an event; paragraph [0080], FIG. 11 shows a computer system 1100 that may be used with the examples described herein; computer 1100 is one entity).

As to dependent claims 3 and 12, the rejection of claim 1 is incorporated. Puri further teaches the method of claim 1, wherein the one or more hardware and software components operate in concert (paragraph [0029], The system 100 may include a master directed graph generation module 102 to receive log files 104, and evaluate log file data 106 of the log files 104 to generate a master directed graph 108 (e.g., see FIG. 2) with labels, weights, and start-stop nodes. The nodes may represent events from the log file data 106, and transitions between one event to another may be represented by arrows).

Claims 4 and 13 are rejected under AIA  35 U.S.C §103 as being unpatentable over Puri et al. (US 20150106324 A1, hereinafter Puri) in view of NOSE et al. (US 20140013317 A1, hereinafter NOSE) and in view of Kennedy et al. (US 5831611 A, hereinafter Kennedy).

As to dependent claims 4 and 13, the rejection of claim 1 is incorporated. Puri/NOSE does not teach the method of claim 1, further comprising: 
selecting different icons for different ones of the plurality of events from an event directory based on the event types.
	Kennedy teaches:
selecting different icons for different ones of the plurality of events from an event directory based on the event types (Fig. 1, Col 4 line 60 –Col 5 line 39, the event pallet 4 is the event directory with  event icon listed for selection; A Letter icon 22 associated with a letter event branches from the ESP icon 20; another type of icon included in the illustrative example of a graphically depicted process is a Phone call icon 26 which graphically illustrates a phone call event in a communication process created by a programmer).
Since Puri/NOSE teaches a method of generating a sequence diagram based on related event icons, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate selecting different icons for different ones of the plurality of events from an event directory based on the event types, as taught by Kennedy, as the prior arts are in the same application field of event icons interface display, and Kennedy further teaches displaying event icon based on categories. By incorporating Kennedy into Puri/NOSE would expand the utility of Puri/NOSE by allowing easy access to the set of events which are used by the communication process programmer to construct or edit a graphically depicted communication process via drag and drop operations (Kennedy, Col 6 line 21-44).

As to dependent claims 5 and 14, the rejection of claim 4 is incorporated. Puri/NOSE does not teach the method of claim 4, wherein the different icons are selected from an event-specific event directory.
	Kennedy teaches:
the different icons are selected from an event-specific event directory (Fig. 2, Col 6 line 21-44, When a communication process programmer clicks upon one of the graphical event squares of the event pallet 4, the process editor retrieves an icon corresponding to the selected event type to be added to the graphically depicted communication process currently displayed in the edit window 8).
Since Puri/NOSE teaches a method of generating a sequence diagram based on related event icons, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate r selecting different icons for different ones of the plurality of events from an event directory based on the event types, as taught by Kennedy, as the prior arts are in the same application field of event icons interface display, and Kennedy further teaches displaying event icon based on categories. By incorporating Kennedy into Puri/NOSE would expand the utility of Puri/NOSE by allowing easy access to the set of events which are used by the communication process programmer to construct or edit a graphically depicted communication process via drag and drop operations (Kennedy, Col 6 line 21-44).

Claims 6, 15, and 20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Puri et al. (US 20150106324 A1, hereinafter Puri) in view of NOSE et al. (US 20140013317 A1, hereinafter NOSE) in view of Kennedy et al. (US 5831611 A, hereinafter Kennedy) and in view of Aaltonen et al. (US 20060020904 A1, hereinafter Aaltonen).

As to dependent claims 6 and 15, the rejection of claim 4 is incorporated. Puri/NOSE/Kennedy does not teach the method of claim 4, further comprising: 
receiving an input to switch from a first icon set to a second icon set, wherein each of the first icon set and the second icon set targets a different domain with different, domain-specific visual cues; and 
transitioning the visual indications based on the second icon set.
Aaltonen teaches:
receiving an input to switch from a first icon set to a second icon set, wherein each of the first icon set and the second icon set targets a different domain with different, domain-specific visual cues (Fig. 22A-F, paragraph [0114], Clicking or acting on the pointer icon 2210 in FIG. 22A causes the expanded state 2220 to be displayed as shown in FIG. 22B; paragraph [0106],  icons 2202, 2203, 2204, 2205, 2206 and 2207 that generally correspond to, or are related to, categories of information; icons 2203 and 2204 corresponds to the first and the second icon set; 2203 corresponds to the Enviroment domain, and 2204 corresponds to the People domain, with the icon image as the visual cues); and 
transitioning the visual indications based on the second icon set (Fig. 22C, paragraph [0117], In FIG. 22C, the category icon 2204 is highlighted, and the reduced notification icon 2230 is highlighted, for example in a different color, hue or font, to inform the user that the contact is online).
Since Puri/NOSE/Kennedy teaches a method of generating a sequence diagram based on related event icons, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate receiving an input to switch from a first icon set to a second icon set, wherein each of the first icon set and the second icon set targets a different domain with different, domain-specific visual cues, and transitioning the visual indications based on the second icon set, as taught by Aaltonen, as the prior arts are in the same application field of event icons interface display, and Aaltonen further teaches displaying event icon based on categories. By incorporating Aaltonen into Puri/NOSE/Kennedy would expand the utility of Puri/NOSE/Kennedy by allowing to save screen space and enhance the wallpaper visibility in the idle mode of the device (Aaltonen, paragraph [0108]).

As to dependent claim 20, the rejection of claim 19 is incorporated. Puri/NOSE does not teach the non-transitory computer-readable storage device of claim 19, comprising further instructions, which when executed cause the at least one processor to: 
select different icons for different ones of the plurality of events from an event directory based on event type, the different icons selected from an event-specific event directory; 
receive input to switch from a first icon set to a second icon set, each of the first icon set and the second icon set targeting a different domain with different, domain-specific visual cues; and transition the visual indications based on the second icon set.
	Kennedy teaches:
selecting different icons for different ones of the plurality of events from an event directory based on the event types (Fig. 1, Col 4 line 60 –Col 5 line 39, the event pallet 4 is the event directory with  event icon listed for selection; A Letter icon 22 associated with a letter event branches from the ESP icon 20; another type of icon included in the illustrative example of a graphically depicted process is a Phone call icon 26 which graphically illustrates a phone call event in a communication process created by a programmer), the different icons are selected from an event-specific event directory (Fig. 2, Col 6 line 21-44, When a communication process programmer clicks upon one of the graphical event squares of the event pallet 4, the process editor retrieves an icon corresponding to the selected event type to be added to the graphically depicted communication process currently displayed in the edit window 8).
Since Puri/NOSE teaches a method of generating a sequence diagram based on related event icons, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate above as taught by Kennedy, as the prior arts are in the same application field of event icons interface display, and Kennedy further teaches displaying event icon based on categories. By incorporating Kennedy into Puri/NOSE would expand the utility of Puri/NOSE by allowing easy access to the set of events which are used by the communication process programmer to construct or edit a graphically depicted communication process via drag and drop operations (Kennedy, Col 6 line 21-44).
Puri/NOSE/Kennedy does not teach: 
receiving an input to switch from a first icon set to a second icon set, wherein each of the first icon set and the second icon set targets a different domain with different, domain-specific visual cues; and 
transitioning the visual indications based on the second icon set.
Aaltonen teaches:
receiving an input to switch from a first icon set to a second icon set, wherein each of the first icon set and the second icon set targets a different domain with different, domain-specific visual cues (Fig. 22A-F, paragraph [0114], Clicking or acting on the pointer icon 2210 in FIG. 22A causes the expanded state 2220 to be displayed as shown in FIG. 22B; paragraph [0106],  icons 2202, 2203, 2204, 2205, 2206 and 2207 that generally correspond to, or are related to, categories of information; icons 2203 and 2204 corresponds to the first and the second icon set; 2203 corresponds to the Enviroment domain, and 2204 corresponds to the People domain, with the icon image as the visual cues); and 
transitioning the visual indications based on the second icon set (Fig. 22C, paragraph [0117], In FIG. 22C, the category icon 2204 is highlighted, and the reduced notification icon 2230 is highlighted, for example in a different color, hue or font, to inform the user that the contact is online).
Since Puri/NOSE/Kennedy teaches a device of generating a sequence diagram based on related event icons, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate receiving an input to switch from a first icon set to a second icon set, wherein each of the first icon set and the second icon set targets a different domain with different, domain-specific visual cues, and transitioning the visual indications based on the second icon set, as taught by Aaltonen, as the prior arts are in the same application field of event icons interface display, and Aaltonen further teaches displaying event icon based on categories. By incorporating Aaltonen into Puri/NOSE/Kennedy would expand the utility of Puri/NOSE/Kennedy by allowing to save screen space and enhance the wallpaper visibility in the idle mode of the device (Aaltonen, paragraph [0108]).

Claims 7-9 and 16-18 are rejected under AIA  35 U.S.C §103 as being unpatentable over Puri et al. (US 20150106324 A1, hereinafter Puri) in view of NOSE et al. (US 20140013317 A1, hereinafter NOSE) in view of Etgen et al. (US 20020154173 A1, hereinafter Etgen).

As to dependent claims 7 and 16, the rejection of claim 1 is incorporated. Puri teaches the method of claim 1, further comprising the sequence diagram on a display (paragraph [0029], The system 100 may include a master directed graph generation module 102 to receive log files 104, and evaluate log file data 106 of the log files 104 to generate a master directed graph 108 (e.g., see FIG. 2) with labels, weights, and start-stop nodes).
Puri/NOSE does not teach: 
rendering at least a portion of the graph on a display; and 
presenting controls on the display to visually navigate within the graph.
	Etgen teaches:
rendering at least a portion of the graph on a display (Fig. 1, paragraph [0009], FIG. 1A shows a detail graph 120 of a portion C of the overview graph 110 shown in FIG. 1B); and 
presenting controls on the display to visually navigate within the graph (paragraph [0010], Such an interface allows a user to rewind, play, stop, fast forward etc. the data displayed in the window or view port, e.g. using corresponding buttons 140a, 140b, 140c 140d shown in FIG. 1A).
Since Puri/NOSE teaches a method of generating a sequence diagram based on related event icons, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate rendering at least a portion of the graph on a display, and presenting controls on the display to visually navigate within the graph, as taught by Etgen, as the prior arts are in the same application field of graphic user interface display, and Etgen further teaches enlarging a portion to see more detailed view. By incorporating Etgen into Puri/NOSE would expand the utility of Puri/NOSE by allowing the data may be viewed more precisely (Etgen, paragraph [0009]).


As to dependent claims 8 and 17, the rejection of claim 1 is incorporated. Puri teaches the method of claim 1, further comprising the sequence diagram on a display (paragraph [0029], The system 100 may include a master directed graph generation module 102 to receive log files 104, and evaluate log file data 106 of the log files 104 to generate a master directed graph 108 (e.g., see FIG. 2) with labels, weights, and start-stop nodes).
Puri/NOSE does not teach:
identifying a region of interest within the graph; and highlighting the region of interest with a visual indicator.
	Etgen teaches:
identifying a region of interest within the graph; and highlighting the region of interest with a visual indicator (Fig. 1, paragraph [0009], FIG. 1A shows a detail graph 120 of a portion C of the overview graph 110 shown in FIG. 1B; portion C is the region of interest which is highlighted in graph 110).
Since Puri/NOSE teaches a method of generating a sequence diagram based on related event icons, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate identifying a region of interest within the graph; and highlighting the region of interest with a visual indicator, as taught by Etgen, as the prior arts are in the same application field of graphic user interface display, and Etgen further teaches enlarging a portion to see more detailed view. By incorporating Etgen into Puri/NOSE would expand the utility of Puri/NOSE by allowing the data may be viewed more precisely (Etgen, paragraph [0009]).


As to dependent claims 9 and 18, the rejection of claim 8 is incorporated. Puri/NOSE does not teach the method of claim 8, wherein the region of interest is identified based on at least one of an input, a profile, and/or data contained in a file associated with plurality of events.
	Etgen teaches:
the region of interest is identified based on at least one of an input, a profile, and/or data contained in a file associated with plurality of events (paragraph [0010], Such an interface allows a user to rewind, play, stop, fast forward etc. the data displayed in the window or view port, e.g. using corresponding buttons 140a, 140b, 140c 140d shown in FIG. 1A; a user input on one button 140a is the input to identify the region of interest).
Since Puri/NOSE teaches a method of generating a sequence diagram based on related event icons, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate the region of interest is identified based on at least one of an input, a profile, and/or data contained in a file associated with plurality of events, as taught by Etgen, as the prior arts are in the same application field of graphic user interface display, and Etgen further teaches enlarging a portion to see more detailed view. By incorporating Etgen into Puri/NOSE would expand the utility of Puri/NOSE by allowing the data may be viewed more precisely (Etgen, paragraph [0009]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 10, and 19.
	Regarding amended claims, applicant’s prior art argument has been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143